Citation Nr: 1627834	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to service connection for a heart block.

2.  Entitlement to service connection for coronary artery disease.

3.  Entitlement to service connection for left ventricular systolic dysfunction.

4.  Entitlement to service connection for left diastolic dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A hearing was held in February 2012 before the Board.  A transcript is of record.

In March 2013 the Board reopened the Veteran's claim for entitlement to service connection for a heart disorder and remanded the claim for an examination to determine the nature, extent, and etiology of any heart condition that the Veteran may have.  Based on the findings of that examination, the Board has expanded the issues on appeal to correspond with the diagnosis of four separate heart conditions.

The issue of entitlement to service connection for coronary artery disease, entitlement to service connection for left ventricular systolic dysfunction, and entitlement to service connection for left diastolic dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's pre-existing heart block was aggravated by his active service..



CONCLUSION OF LAW

The criteria for service connection for a heart block have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the claim for service connection for a heart block, which constitutes a complete grant of the benefit sought on appeal concerning that issue.  No discussion of VA's duty to notify or assist is necessary. See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The September 2013 VA examination diagnosed the Veteran, in pertinent part, with a heart block.  This diagnosis satisfies the first prong of the service connection claim.

Relating to the in-service incurrence of the disease, the evidence of record indicates the Veteran's July 1961 entrance examination was negative for any indication of heart abnormalities.

In September 1961, the Veteran applied for paratrooper school.  A routine electrocardiogram was abnormal.  The diagnosis was complete heart block which was not considered disqualifying for jump training.  The Veteran was admitted to jump school and did well participating in approximately 20 jumps.

In May 1962, the Veteran was admitted for evaluation of an abnormal electrocardiogram.  He was entirely asymptomatic during his hospital stay, but serial electrocardiograms revealed 1st degree heart block with frequent periods of Wenckebach's phenomenon as a manifestation of second degree heart block.  Because of his varying heart block, it was felt that the Veteran was not fit for active military service.  It was also felt that this was the natural history of a condition which existed prior to the Veteran's entry into the service and which had not suffered any service aggravation.  

Episodes of dizziness were documented in the service treatment records in August 1963.  Following these episodes, he was discharged from service as medically unfit in September 1963.

Also of record at the time is a post-service VA examination report from December 1963.  The Veteran complained of blacking out spells that he had been having since 1961 following an illness with infectious mononucleosis while in the Navy.  An electrocardiogram revealed first and second degree heart block.  The diagnosis was first and second degree heart block due to infectious mononucleosis.

Additionally, the Veteran testified at a February 2012 hearing before the Board that prior to going into the service, he played baseball, basketball, football and ran track.  In order to participate in these sports during his school years, he underwent physical examinations.  None of the examinations indicated a heart condition.  Following his schooling and prior to joining the military, he performed physical manual labor.  Prior to joining the military, he never experienced dizziness or other symptoms that would lead him or his doctors to believe he had a heart abnormality.  

The Veteran also testified he experienced no symptoms such as dizziness during basic training which included physical requirements such as marches and running.  However, while waiting to go overseas, the Veteran testified he got "real sick".  He went to the hospital and was diagnosed with mononucleosis which required a three week hospital stay.  There was no mention of a heart condition at that time.  He began experiencing symptoms relating to the heart condition when he returned from Vietnam.  

For the purposes of § 1110 every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2015). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, such as here, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 (July 16, 2003). 

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153 ).  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, 25 Vet. App. at 236-37.

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the veteran's claim is one of direct service connection.  Horn, 25 Vet. App. at 236-37; Wagner, 370 F.3d at 1096.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52   (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service. Id. at 55. 

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

The record clearly shows a diagnosis of heart block in service.  It was not noted in the entrance examination.  In fact, no heart abnormalities were found.  The Board must thereby analyze the Veteran's claim by way of the presumption of soundness under 38 U.S.C.A. § 1111.

In this regard, there is clear and unmistakable evidence that the Veteran's heart block preexisted his service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The August 1963 examiner along with the September 2013 VA examiner found the Veteran's heart block to be congenital.  In support of that opinion, the September 2013 examiner indicated the EKG completed in September 1961 when the Veteran applied to the paratrooper program showed a heart block.  He was 20 years old at that time, which the examiner indicates makes his heart block overwhelmingly likely to be congenital.  Moreover, the examiner clearly opined it is not possible for the mononucleosis the Veteran suffered in service to have caused the heart block found on the 1961 EKG.

However, in the case of a congenital heart condition, which what was diagnosed, a distinction between a "disease" and "defect" is necessary.  If the heart condition is found to be a congenital defect, it is not eligible for service connection unless there is a superimposed injury.  See 38 C.F.R. § 3.303(c).  If the condition is found to be a disease, consideration must be given to whether clear and unmistakable evidence exists to show that the disorder was not aggravated during service, to fully rebut the presumption of soundness.  

The March 2013 Board remand specifically requested the examiner to identify whether any of the current heart conditions are congenital and if so, to distinguish whether they are a congenital disease or defect.  If found to be a defect, an opinion regarding superimposed disease or injury during service was requested and if found to be a disease, an opinion regarding aggravation during active service beyond its natural progression was requested.  There is no clear opinion on this question.  However, based on the examiner's findings, to include the notation that a heart block could become more severe over time, the Board concludes that the heart block is more akin to being a disease than a defect.  

As to whether there was aggravation of the heart block, the September 2013 VA examiner opined it is less likely as not that a superimposed condition such as mononucleosis the Veteran suffered in spring 1962 resulted in an additional disability and less likely as not that his heart block problem was aggravated during his service such that it would worsen his condition faster than the natural progression.  Neither statement rises to the level of clear and unmistakable evidence that the heart block was not aggravated beyond its natural progression.  While rare, the examiner went on to state that it was possible for the mononucleosis to involve the heart, and that it was possible that the Veteran may have developed another condition (while in service) that could have added to his heart block problem.  In conjunction with the possibility that the Veteran may have developed another condition in service adding to the heart block problem is the well-documented evidence of dizziness related to his heart in service.  Specifically, the Veteran was admitted in May 1962 for an evaluation of an abnormal electrocardiogram and experienced episodes of dizziness in beginning in 1961.  The Veteran was eventually medically discharged from service due to being unfit (a result of the heart block) in September 1963.  

In light of the in-service documentation of dizziness and problems with his heart resulting in a medical discharge and the medical opinion indicating it is possible another condition developed in service could have added to the Veteran's heart block, the Board finds there is not clear and unmistakable evidence that the Veteran's heart block condition was not aggravated by his service.  As such, service connection must be granted.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart block is granted.






	(CONTINUED ON NEXT PAGE)


REMAND

The September 2013 VA examiner diagnosed the Veteran with coronary artery disease as well as left ventricular systolic and diastolic dysfunction.  While the examiner found that both conditions are not congenital diseases and were not caused by or incurred in service, no medical opinion was requested as to whether the Veteran's pre-existing congenital heart block could have caused or aggravated these conditions.  In light of the Board's grant of service connection for the Veteran's heart block herein, a remand is necessary for a supplemental medical opinion regarding possible causation or aggravation prior to adjudicating the claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (in-patient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded another examination for his heart.  The claims file must be provided to the examiner for review and the examiner must indicate whether the claims file was reviewed.  The examiner should:

	a.  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's coronary artery disease has been caused or aggravated (permanently worsened beyond the natural progression) by his heart block.  

	b.  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left ventricular systolic dysfunction has been caused or aggravated (permanently worsened beyond the natural progression) by his heart block.

	c.  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left diastolic dysfunction has been caused or aggravated (permanently worsened beyond the natural progression) by his heart block.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and her representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


